Citation Nr: 0507215	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his September 2002 substantive appeal, the veteran 
requested a hearing at the RO before a Member of the Board.  
In an August 2004 letter, the RO responded to the veteran's 
hearing request by scheduling him for a hearing before a 
traveling Member of the Board.  However, this notice was 
returned to the RO as undeliverable.  Thereafter, pursuant to 
an internet search, the RO obtained an address for an 
individual with a similar name and a second notice was sent 
to this address.  However, the veteran failed to report for 
his scheduled hearing.  Review of the claims file reflects 
that a subsequent communication has been sent to the 
veteran's original address and has not been returned as 
undeliverable.  Accordingly, it is unclear as to whether the 
veteran has received notice of his scheduled hearing before a 
Member of the Board.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700.  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 
20.904 (a)(3).

Accordingly, this case is remanded for the following action:

1.  The RO must attempt to obtain the 
veteran's correct mailing address and 
document such address in the claims 
folder.  The RO should consider 
contacting the veteran's accredited 
representative, Disabled American 
Veterans, in this matter in an effort to 
ascertain the veteran's current address.

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in accordance with applicable 
procedures.  As appropriate, the veteran 
should be informed of the time and place 
to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




